 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1654 
In the House of Representatives, U. S.,

November 16, 2010
 
RESOLUTION 
Expressing support for designation of the week of April 11, 2011, as Undergraduate Research Week. 
 
 
Whereas close to 600 colleges and universities in the United States and thousands of undergraduate students and faculty pursue undergraduate research every year, providing research opportunities that will shape the trajectory of students’ lives and careers and researchers’ and institutions’ purpose and contributions to academia and the research enterprise; 
Whereas students and faculty engaged in undergraduate research contribute to research across many disciplines, including arts and humanities, biology, chemistry, health sciences, geosciences, mathematics, computer science, physics and astronomy, psychology, and social sciences; 
Whereas research at the undergraduate level provides both students and faculty members opportunities for improving and assessing the research environment at their institution, develops critical thinking, creativity, problem solving, and intellectual independence, and promotes an innovation-oriented culture; 
Whereas undergraduate research is essential to pushing the Nation’s innovation agenda forward by increasing the interest and persistence among young people in the crucial science, technology, engineering, and mathematics (STEM) disciplines, and to cultivating the interest of would-be researchers who pursue a new aspiration of graduate education after participating in undergraduate research; and 
Whereas the week of April 11, 2011, would be an appropriate week to designate as Undergraduate Research Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of Undergraduate Research Week; 
(2)recognizes the importance of undergraduate research and of providing research opportunities for the Nation’s talented youth to cultivate innovative, creative, and enterprising young researchers, in collaboration with dedicated faculty; 
(3)encourages institutions of higher education, Federal agencies, businesses, philanthropic entities, and others to support undergraduate research and undergraduate researchers and their faculty mentors; 
(4)encourages opportunities, including through existing programs, for females and underrepresented minorities to participate in undergraduate research; and 
(5)supports the role undergraduate research can and does play in crucial research that serves the Nation’s best economic and security interests. 
 
Lorraine C. Miller,Clerk.
